ORDER SUSPENDING THE RESPONDENT FROM THE PRACTICE OF LAW IN INDIANA
On December 12, 2001, this Court ordered the respondent, David John Hardy, *589to show cause why he should not be suspended immediately from the practice of law in this state due to his failure to respond to the Indiana Supreme Court Disciplinary Commission's demands for a response to a grievance filed against him. The order required that the respondent show cause in writing within 10 days of service of the order. The Clerk of this Court sent by certified mail a copy of the order to the respondent at the only address provided by the respondent and recorded by the Clerk in the roll of attorneys. The Clerk reported that on January 7, 2002, the order was returned unclaimed. In accordance with Ind. Admission and Discipline Rule 23(12)(h), constructive service of the order was accomplished on March 18, 2002.
The Court finds the respondent has not filed a response to its order to show cause or complied with the Commission's requests. Accordingly, the Court finds that the respondent should be suspended immediately from the practice of law in Indiana pursuant to Ind. Admission and Discipline Rule 23(10)(f).
IT IS, THEREFORE, ORDERED that the respondent, David John Hardy, is hereby suspended from the practice of law, effective immediately. Pursuant to Ad-mis.Dise.R. 23(10)(D)(@®), such suspension shall continue until: 1) the Executive See-retary of the Disciplinary Commission certifies to the Court that the attorney has cooperated with the investigation; 2) the investigation or any related disciplinary proceedings that may arise from the investigation is disposed; or 3) until further order of this Court.
The Clerk of this Court is directed to forward notice of this order to the respondent by certified mail, return receipt requested, at his address as reflected in the Roll of Attorneys.
The Clerk of this Court is further directed to issue notice of this order to the Disciplinary Commission.
The Clerk of this Court is directed to give notice of this action pursuant to Ind. Admission and Discipline Rule 23(8)(d) and to provide to the Clerk of the United States Court of Appeals for the Seventh Cireuit, to the clerks of each of the U.S. District Courts in this state, and to the clerks of the United States Bankruptcy Courts in this state the respondent's last known address as reflected in the records of the Clerk.
All Justices concur.